DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 27, 32 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Publication 2010/0003920 A1) further in view of Higuchi (US Publication 2010/0316162 A1).
In regards to claims 1 and 32, Ishikawa et al. (US Publication 2010/0003920 A1) teaches, a method for wireless communication at a user equipment (UE), comprising: deconstructing an uplink data message into a data signal and the peak suppression information (see figure 3, the transmitter, figure 4, the peak suppression unit and figure 11, step 102 and paragraph 42, suppress peak of transmission signal); frequency multiplexing the data signal with the peak suppression information based at least in part on the determined configuration and transmitting, the peak suppression information frequency multiplexed with the data signal in the first slot (see figure 11, steps s104 and paragraph 43, the transmitted converts the frequency of the D/A converted transmission signal to transmit a wireless signal).
In further regards, Ishikawa fails to teach, determining a configuration for frequency multiplexing a peak suppression information on an uplink shared channel and on the uplink shared channel in a first slot according to the determined configuration.
Higuchi (US Publication 2010/0316162 A1) teaches, adapting an OFDM scheme for shared uplink.  For a user apparatus located near a cell edge with a severe transmission power restriction and requiring peak suppression, a data modulation scheme (MCS) which is less prone to error is used, so that error tolerance is high, making it possible to expect a larger peak suppression effect (see paragraph 79).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application, to combine the adapting as taught by Higuchi into the teachings of Ishikawa.  The motivation to do so would be to make transmissions more resistant to loss by employing an effective MCS.
In regards to claims 27 and 58, a method for wireless communication at a base station, comprising: receiving, on the uplink shared channel based at least in part on the determined configuration, the peak suppression information frequency multiplexed with a data signal in a first slot (see figure 11, steps s104 and paragraph 43, the transmitted converts the frequency of the D/A converted transmission signal to transmit a wireless signal); reconstructing an uplink data message based at least in part on the received data signal and the received peak suppression information and decoding the reconstructed uplink data message (see figure 7, the receiver and digital decoding unit 24; figure 8, the peak restoring unit and figure 12, step s203-s204 and paragraphs 45 restoring peak of reception signal and digitally decode reception signal).
In further regards, Ishikawa fails to teach, determining a configuration for frequency multiplexing a peak suppression information on an uplink shared channel and on the uplink shared channel in a first slot according to the determined configuration.
Higuchi (US Publication 2010/0316162 A1) teaches, adapting an OFDM scheme for shared uplink.  For a user apparatus located near a cell edge with a severe transmission power restriction and requiring peak suppression, a data modulation scheme (MCS) which is less prone to error is used, so that error tolerance is high, making it possible to expect a larger peak suppression effect (see paragraph 79).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application, to combine the adapting as taught by Higuchi into the teachings of Ishikawa.  The motivation to do so would be to make transmissions more resistant to loss by employing an effective MCS.
Allowable Subject Matter
Claims 2-26, 28-31, 33-57 and 59-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to particularly teaches, receiving an indication of a priority associated with the peak suppression information, wherein the configuration is based on in part the priority.


Relevant Prior Art
	Prior art Nogami et al. (US Publication 2016/0028520 A1) teaches in the background section particularly, in LTE and LTE-A, high spectral efficiency is realized using an Orthogonal Frequency Division Multiplexing (OFDM) scheme for downlink, and peak power is suppressed using a Single Carrier-Frequency Division Multiple Access (SC-FDMA) scheme for uplink (see section 2).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466